DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 28 June 2022 as they apply to the 35 U.S.C. 101 rejections of the independent claims have been fully considered.  On page 9 of the remarks Applicant points out that Examiner rejected the independent claims under 35 U.S.C. 101 as an abstract idea because there is no feature or evidence of improving another technology or technology field, however no such rejection was made of dependent claim 2.  The specification at paragraphs [0016] and [0018]-[0021] speaks to the improvement of the technology or technical field and Examiner is of the position that the improvement to the technology is included in dependent claim 2, now rolled into the independent claims and thus the independent claims are eligible under 35 U.S.C. 101.  Therefore, Examiner withdraws the 35 U.S.C. 101 rejections of the independent claims.  Additionally, claim 14 has been cancelled rendering the 35 U.S.C. 112(b) rejection of claim 14 moot, therefore the 35 U.S.C. 112(b) rejection of claim 14 has been withdrawn.  Lastly, the limitations of objected to, but indicated allowable, dependent claim 2 have been rolled up into the independent claims.

Allowable Subject Matter
Claims 1, 3-13, 15 and 17-20 are allowed and have been renumbered claims 1-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations recited in claim 1 and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to reference data segments in the way described in the specification at paragraphs [0016] and [0018]-[0021], such that the often repeated deduplicated data blocks no longer store long segment references but much smaller segment references, the deduplication index is structured to reference containers directly with container references and segment references, and the segment identifiers are added to containers and segment metadata.  Thus, by increasing the overhead of the few indexes and containers the storage required in the many repeated deduplicated blocks can be reduced.  Examiner is of the position that the rolled up limitations of now cancelled dependent claim 2 sufficiently define the data fields and relationships in such a way as to incorporate the above described teachings found in the specification.  While independent claim 13 is directed towards a different statutory class than claim 1, the reasons for allowance recited above are applicable to independent claim 13 as well.  For at least the same reasons, dependent claims 3-12, 15 and 17-20 are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154